Citation Nr: 0106933	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  99-22 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).

2.  Entitlement to service connection for a back condition 
with radiculopathy.

3.  Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to April 
1975.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision of the Montgomery, 
Alabama Department of Veterans Affairs (VA) Regional Office 
(RO).  The issues of entitlement to service connection for a 
back condition with radiculopathy and for a bilateral knee 
condition are the subjects of a remand immediately following 
this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision on this issue has been obtained by the originating 
agency.

2.  Private and VA examination reports and a private medical 
statement demonstrate that the veteran has been diagnosed 
with PTSD, the symptoms of which are attribute to racial 
harassment the veteran experienced while on active duty, and 
include descriptions of the stressful events reported by the 
veteran which derive from the racial harassment he 
experienced while on active duty.

3.  Service personnel records reflect a decrease in 
performance with corresponding increase in disciplinary 
action, culminating in his discharge without recommendation 
for re-enlistment; these events occurred subsequent to the 
veteran's assignment to U.S. Coast Guard LORAN Station, where 
he testified he was the subject of racial harassment, and are 
indicative of behavioral response to the reported stressful 
events.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
PTSD was incurred as a result of active service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2000); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5100 et. seq.); 38 C.F.R. 
§§ 3.303, 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted, as Public Law No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000).  This new statute amended and clarified VA's 
duty to assist claimants in the development of the facts 
relevant to their claims, and is applicable to claims pending 
at the time of its enactment, including the present claims 
before the Board.  Accordingly, the Board must assess whether 
the development of the veteran's claims and appeal has been 
sufficient to meet the enhanced obligations embodied in the 
VCAA.

The veteran testified by video teleconference hearing before 
the undersigned Member of the Board in December 2000 that he 
is now receiving disability benefits from the Social Security 
Administration (SSA), and that he had received treatment at 
VA Medical Center (MC) Tuscaloosa, Alabama.  In addition, a 
review of the evidence reveals that the veteran has received 
treatment from private physicians throughout the years.  
These additional treatment records are not present in the 
claims file before the Board.  Nor has the RO obtained 
records concerning the veteran from SSA.  Finally, the Board 
notes that the RO has not attempted to verify the veteran's 
stressors.  However, in the present case, the Board finds it 
is not necessary to obtain the missing records or to remand 
for further development as to this issue.  This is so because 
the Board is granting the benefits sought on appeal as to 
this issue.

The Board therefore finds that the VA has fulfilled its duty 
to assist him, as mandated by the VCAA as to this issue.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991 & 
Supp. 2000).  In the absence of chronicity at onset, a grant 
of service connection requires evidence of continuity of 
symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires the following:  1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed inservice stressor; 2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f), 4.125 (2000); 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  For the 
purposes of establishing service connection, a stressor is a 
traumatic event 1) to which the veteran was exposed during 
active service and in which the veteran "experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others"; and 2) 
which produced in the veteran a response involving intense 
fear, helplessness, or horror.  Cohen, at 141 (citing DSM-
IV).

In the present case, the veteran argues that he suffers from 
PTSD that is the result of stressful events he experienced 
while on active duty.  The veteran's specific stressors, and 
their circumstances, can be gleaned from his December 2000 
testimony, his January 2000 substantive appeal, and his 
reports as given to various examining and treating 
physicians.  The veteran has averred that he experienced 
racial harassment while on stationed on the island of Iwo 
Jima, where he was one of three African American men 
stationed with approximately 36 other enlisted men and one 
officer.  Although he initially made friends and came to 
regard one Caucasian male as a close friend, this individual 
was pressured and threatened by the others because of his 
friendship with the veteran and eventually he ceased to 
associate with the veteran.  Within three months after the 
veteran's arrival, the other two African Americans were 
transferred, leaving him as the sole African American 
individual for the remaining nine months of his tour.  In 
addition to racially motivated comments and undesirable job 
assignments, the veteran stated that he was subjected to 
racially motivated threats.  A hangman's noose was hung on 
his door, and a noose with a monkey in it was placed in the 
shower.  He witnessed others pour gasoline on a chief petty 
officer and threaten to set him on fire, and lived in fear 
that this would happen to him.  His desire not to return to 
Iwo Jima was so strong, the veteran testified, that following 
emergency leave to return home because of the death of his 
uncle, he went AWOL.

The medical evidence clearly demonstrates that the veteran is 
diagnosed with PTSD, the symptoms of which derive from 
stressful events which he experienced during active service.  
There are three such documents-a February 1998 statement and 
September 2000 neuropsychological examination report, 
proffered by the veteran's private treating physician, T. J. 
Conboy, Ph.D., Diplomate-American Board of Disability 
Analysts, and a June 1998 VA examination report.  Also of 
note is an earlier, March 1996, neuropsychological report, 
and examination reports dated from June to September 2000, 
also proffered by Dr. Conboy.  In aggregate, these documents 
establish that the veteran is diagnosed with PTSD that is the 
result of racial harassment which he experienced while 
assigned to the island of Iwo Jima, in 1973 and 1974, while 
on active duty.

Dr. Conboy's February 1998 statement is of particular 
interest for its description of the setting in which the 
veteran experienced his reported stressors.  In pertinent 
part, he states

[the veteran] has been suffering, since 
the time of his service in the Coast 
Guard, from Post Traumatic Stress 
Disorder (PTSD).  His description of the 
events surrounding his years in the Coast 
Guard include being placed on a very 
isolated island (LORAN Station), being 
one of only three blacks out of a 
population of approximately 30 others, 
all of whom were Caucasian.  He describes 
life there as being, "one living hell", 
with racially motivated and demeaning 
tasks and insults, along with the fact 
that there was very limited, if any, 
shore leave, mail coming only 
sporadically, absolutely no contact with 
anyone off of the island.

Dr. Conboy noted that his first contact with the veteran was 
in January 1996, when the veteran was referred for evaluation 
for the purposes of receiving disability benefits.  However, 
the physician further explained that the veteran continued to 
see him for treatment of his PTSD, with the goal of using 
psychotherapy to overcome his symptoms.  The physician then 
offered the following opinions concerning the his diagnosis 
and the veracity and integrity of the veteran's statements.

[the veteran's] testing fully supports 
the diagnosis of [PTSD].  The history he 
gives is entirely consistent with this.
***
I have no reason to believe that he is 
misstating any of the facts that he has 
given, and certainly during the 1970s the 
possibility of a minority of black 
individuals in such a position in the 
Coast Guard, being taken advantage of by 
Caucasians, would certainly be a 
reasonable hypothesis to entertain.
***
[H]is testing shows that he is telling 
the truth (valid testing profile).

Dr. Conboy's September 2000 evaluation report affirms the 
diagnosis of PTSD, which he again opines is the result of 
stressful experiences the veteran endured during his active 
military service.  This report, the March 1996 report, and 
the June through September 2000 reports are also important 
for the physician's clear differentiation between the 
veteran's PTSD and the residuals of a head injury which the 
veteran suffered in an automobile crash in 1988.  This 
accident caused traumatic brain injury, hypoxic brain injury, 
and right orbit blowout fracture.  Yet, whereas the brain 
injury was reported to have affected such things as judgment, 
concentration, memory, balance, and motor coordination, 
symptoms such as sleep impairment, nightmares, fearfulness, 
paranoia, and feelings of isolation were attributed solely to 
the PTSD.

The June 1998 VA examination report reflects a diagnosis of 
PTSD, which the examiner specifically notes conforms to DSM-
IV.  In diagnosing PTSD, the examiner notes the veteran's 
impaired memory, concentration, and judgment.  Yet, the 
report further identifies symptoms of intrusive thoughts, 
nightmares, sleeplessness, isolation, avoidance, alienation, 
hypervigilance, exaggerated startle response, and loss of 
interest in previously pleasurable past times which are 
clearly described in terms of the veteran's experiences on 
Iwo Jima during active service.  Moreover, in diagnosing 
PTSD, the examiner identified the veteran's chronic sleep 
impairment and opines that his

[c]urrent symptoms along with the 
veteran's military experiences on Iwa 
Jima (sic) appear to be consistent with 
the diagnosis of PTSD.

Concerning verification of the veteran's claimed stressors, 
service personnel records show that the veteran was assigned 
to U.S. Coast Guard LORAN Station at Iwo Jima from June 1973 
through June 1974.  These records reflect a decrease in 
evaluation marks beginning in June 1974 with a corresponding 
increase in disciplinary actions beginning in October 1973.  
His evaluation marks continued to decrease, save for one 
instance, until his discharge in April 1975.  The records 
note he was then discharged as unfit for duty, and that re-
enlistment was not recommended.  Yet, while his final 
evaluation marks were 1.9 and 2.0, his overall averages at 
discharge remained at 3.0 and above.  

These findings both corroborate the veteran's testimony and 
statements that his troubles began with his assignment to 
U.S. Coast Guard LORAN Station at Iwo Jima and are indicative 
of behavior response to the reported stressful events.  
Service personnel records reflect that the veteran's 
disciplinary problems increased and his evaluation marks 
decreased only after he had been assigned to Iwo Jima.  
Moreover, these records show that the veteran's first 
instance of being AWOL occurred in May 1974, in Alabama.  
Thereafter, service personnel records show he did not return 
to Iwo Jima.  Rather, he was assigned stateside, in Alabama, 
where he finished out his active duty.  This is consistent 
with the veteran's statements that he left Iwo Jima on 
emergency leave and to avoid returning, went AWOL.  Finally, 
while service medical records show treatment for possible 
alcohol and drug problems, this occurred after the veteran 
had been assigned to Iwo Jima.  In any event, neither alcohol 
nor drug abuse problems were diagnosed.

Also of record are statements proffered by two witnesses, one 
of them being the veteran's spouse.  Both witnesses aver that 
the veteran's active military service rendered him a changed 
man.  The first statement, dated in December 2000, reports 
observations of the veteran's increased anxiety and 
nervousness.  The second is dated in January 2001 and is 
proffered by the veteran's spouse, who states that, although 
she and the veteran married only three years ago, she knew 
the veteran prior to his active service in the military.  
Prior to his active service, she stated, the veteran was high 
spirited and fun-loving.  When they met again after his 
return, he was depressed and distant.  He had nightmares and 
sometimes reacted in violence.

The veteran has submitted statements and testimony concerning 
the racial harassment he endured while stationed at Iwo Jima 
during his active service.  In addition, his statements to 
mental health care providers reveal other, specific, 
information that not only allows an understanding of the 
circumstances of the stressful events, but also lends to the 
consistency of his assertions.  Similarly, lay witness 
statements attest to the change active service wrought in 
him.  Finally, facts and events revealed in service personnel 
and medical records establish that the assignment to U.S. 
Coast Guard LORAN Station, Iwo Jima mark a downward turning 
point in an otherwise successful and as yet unblemished 
career-corroborating the veteran's assertions that his 
problems began with this assignment.  The Board finds no 
evidence of difficulties in performance or conduct prior to 
this assignment.

After review of the evidence, the Board concludes that the 
evidence supports the grant of service connection for PTSD.  
Thus, with resolution of reasonable doubt in the appellant's 
favor, service connection for PTSD is granted.  38 U.S.C.A. 
§ 1110; the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000); 
38 C.F.R. § 3.102, 3.304(f). 


ORDER

Service connection for PTSD is granted.


REMAND

The veteran also seeks service connection for a back 
condition with radiculopathy and a bilateral knee condition.

The veteran testified before a hearing officer sitting at the 
local RO in January 2000 that he injured his back and knees 
in a car accident during active service, and that he has 
continuously manifested back and knees problems since then.  
Specifically, the veteran testified that the car accident 
occurred while he was on leave from active military service, 
and that he reported to the infirmary with complaints of leg 
pain after he returned from leave.  Service medical records 
concur, showing that the veteran reported in January 1973 
with pain in his right shin.  He then reported a history of 
being hit by an automobile.  The examiner diagnosed a bone 
bruise.  He again complained of leg pain in March 1975.  In 
addition, the record contains the November 1998 statement of 
a witness who observed the accident, and who also served with 
the veteran on active service.  Furthermore, private medical 
records show evidence of current back and knee disabilities:  
lumbar radiculopathy with probable degenerative disc disease, 
diagnosed in May 1999, and bilateral knee degenerative joint 
disease diagnosed by X-ray in March 1999.

The Board has reviewed the record and finds that additional 
development is required prior to the completion of appellate 
action.

First, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), among other things, redefined the obligations of 
the Department of Veterans Affairs (VA) with respect to the 
duty to assist.  Due to this change in the law, a remand is 
required in this case for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

Second, the veteran testified in December 2000, before the 
undersigned Member of the Board, that he had been treated at 
VAMC Tuscaloosa, Alabama since 1975, and that he was 
receiving disability benefits from the Social Security 
Administration (SSA).  In addition, a review of the evidence 
reflects that the veteran received treatment for his back and 
knee disabilities from various private treating physicians 
and facilities, and that he was employed at the University of 
Alabama at Birmingham (UAB) by both the University and the 
hospital prior to his becoming disabled.  These records-VA 
treatment records, private treatment records, SSA records, 
and records of any evaluations and/or treatment the veteran 
may have received while an employee of UAB-must be obtained.

Finally, the Board finds that a medical opinion is needed as 
to whether the veteran's currently manifested back and 
bilateral knee disabilities are due to or the result of 
military service.  Thus, the RO should afford the veteran VA 
examination(s) in order to clarify the nature and extent of 
his back and bilateral knee disabilities and to procure a 
medical opinion on the etiology of these conditions.

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all private and VA health care 
providers who have treated him for his 
back and bilateral knee disabilities.  
The RO should, in addition, procure duly 
executed authorization for the release of 
private medical records.

2.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records of 
treatment accorded the veteran for his 
back and bilateral knee disabilities that 
are not already of record.  The RO should 
ensure that it has all obtainable 
treatment records of which it has 
knowledge.  In particular, the RO should 
obtain any and all records of treatment 
accorded the veteran for his back and 
bilateral knee disabilities from VAMCs in 
Birmingham and Tuscaloosa, Alabama since 
his discharge from active service in 
1975.

3.  The RO should also request that the 
veteran identify when and where he was 
employed by UAB and whether he received 
treatment or underwent examination while 
employed by UAB.  The RO should, in 
addition, procure duly executed 
authorization for the release of private 
medical records.

4.  The RO should request that UAB 
furnish legible copies of all medical 
records of treatment and/or examination 
accorded the veteran for his back and 
bilateral knee disabilities that are not 
already of record.  The RO should ensure 
that it has all obtainable treatment 
records of which it has knowledge.

5.  The RO should request that SSA 
provide legible copies of the decisions 
that found the veteran disabled and 
legible copies of the supporting medical 
evidence used.

6.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The veteran and his representative, if 
any, should be informed of the such 
negative results.  38 C.F.R. § 3.159 
(2000).

7.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

8.  Thereafter, the veteran should be 
scheduled for appropriate VA 
examination(s) for an opinion regarding 
his back and bilateral knee disabilities.  
After reviewing the records and examining 
the veteran, the examiner(s) is(are) 
requested to express opinion(s) as to the 
following questions:

(a)  What is the nature and extent of the 
veteran's current back and bilateral knee 
disabilities?

(b)  Is it as likely as not that the 
veteran's currently diagnosed back and 
bilateral knee disabilities are the 
result of his inservice automobile 
accident, or if arthritis is diagnosed, 
if that arthritis was manifested within 
one year following his discharge from 
active duty?

(c)  The examiner(s) is(are) requested to 
comment upon any intervening accidents 
and/or injuries, including the 1988 
automobile accident, in which the veteran 
sustained head trauma.  The examiner(s) 
is(are) asked to indicate what, if any, 
effect these intervening accidents had 
upon the veteran's back and bilateral 
knees and to determine, if possible, what 
portion of his currently diagnosed back 
and bilateral knee conditions are the 
result of this accident and any other 
intervening accidents, as opposed to the 
inservice injury.  If the examiner(s) 
cannot so determine, s/he(they) should so 
state.

Particular attention is directed to Dr. 
Conboy's March 1996 neurological 
examination, in which the physician 
appears to find that the majority of 
orthopedic symptoms arising from the 1988 
accident have their manifestation in the 
veteran's upper extremities.

The examiner(s) is(are) asked to identify 
the information on which s/he(their) 
based the opinions.  The opinions should 
adequately summarize the relevant history 
and clinical findings, and provide 
detailed explanations as to all medical 
conclusions rendered.  The opinions 
should also allocate the veteran's 
various symptoms and manifestations to 
the appropriate diagnostic entity.  If 
these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented 
upon. 

9.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of directive is 
neither optional nor discretionary).  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000).  

10.  Thereafter, the matters should be 
readjudicated by the RO.  If the benefits 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 


